UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit

                     ___________________________

                             No. 95-31013
                           Summary Calendar
                     ___________________________


                           HUBERT FONTENOT,
              d/b/a Fontenot's Meter Clock Service, Inc.

                                               Plaintiff-Appellant,

                                VERSUS


                 MULLINS MANUFACTURING COMPANY, INC.,

                                                   Defendant-Appellee.

         ___________________________________________________

             Appeal from the United States District Court
                 For the Western District of Louisiana
                              (94-CV-1676)
         ____________________________________________________
                               May 1, 1996

Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Hubert Fontenot appeals the district court's dismissal of his

suit against Mullins Manufacturing Company for lack of personal

jurisdiction.    We reverse.

                                  I.




     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
     This     case    began   in    Louisiana       state   court.      Fontenot,   a

Louisiana resident who repairs clocks, filed suit in St. Landry

Parish     alleging      that      Mullins,     a     Texas      corporation,     had

intentionally failed to fill his orders for various parts.                          He

claimed that Mullins was attempting to put him out of business and

to   create     a    monopoly      over   the   repair      of    the   devices     it

manufactures.        Fontenot requested damages in an amount not to

exceed $49,999 and any "penalties, attorneys' fees, costs, and

relief" available under Louisiana law, including treble damages

under Louisiana's Unfair Trade Practices Act.                 La. Rev. Stat. Ann.

§ 51:1409 (West 1987).

         Mullins removed the case to federal court on diversity

grounds.      Arguing that he had not placed greater than S50,000 in

controversy, Fontenot filed a motion for a remand.                      The district

court denied the motion, sua sponte finding that it had federal

question jurisdiction because the facts set out by Fontenot in the

complaint supported claims under the Sherman and the Clayton Anti-

Trust Acts.

                                          II.

     Fontenot does not challenge the district court's determination

that his complaint stated causes of action under the Sherman and

Clayton Acts.        The only issue presented on appeal is whether the

court has personal jurisdiction over Mullins.                        This court has

recognized that the Clayton Act provides for nationwide service of

process.      Black v. Acme Markets, Inc., 564 F.2d 681, 683-84 (5th

Cir. 1977).         "[W]hen a federal court is attempting to exercise

personal jurisdiction over a defendant in a suit based upon a
federal statute providing for nationwide service of process, the

relevant inquiry is whether the defendant has had minimum contacts

with the United States."      Busch v. Buchman, Buchman & O'Brien, Law

Firm, 11 F.3d 1255, 1257 (5th Cir. 1994)(citing, inter alia, Go-

Video Inc. v. Akai Elec. Co., Ltd., 885 F.2d 1406, 1414-16 (9th

Cir. 1989), which relies on the Clayton Act's "worldwide" service

of process provisions to hold that a defendant need only have

minimum contacts with the United States).           The relevant minimum

contacts inquiry here, therefore, is whether Mullins had sufficient

minimum contacts with the United States.         Mullins is a resident of

the   United    States.      Therefore,   due     process   concerns   and

"traditional notions of fair play and substantial justice" are not

violated by the district court's exercise of personal jurisdiction

over Mullins.     Id.     The district court erred in dismissing this

case for lack of personal jurisdiction.         We reverse and remand for

further proceedings consistent with this opinion.

      REVERSED AND REMANDED.




                                    3